Citation Nr: 1454966	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The November 2009 rating decision also denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  The Veteran timely filed a notice of disagreement on those issues.  However, a March 2012 rating decision granted service connection for bilateral hearing loss and tinnitus.  As this represents a total grant of the benefit sought on appeal with respect to these issues, they are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board remanded this claim in January 2014 so that additional development of the evidence could be conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he currently suffers from bilateral knee disability that is related to injuries he sustained while stationed on a submarine during active service.  See, e.g., Letter from the Veteran received in February 2013.  In April 2010, the Veteran submitted a lay statement from his wife and a buddy statement from a fellow service member to support his accounts of in-service knee injuries.

As noted above, this matter was remanded by the Board in January 2014 for additional development of the record.  Unfortunately, the Board finds that part of the requested action was not sufficiently completed.  In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Accordingly, a remand is mandatory in this case.

Specifically, in the January 2014 Board remand, the Board directed the RO to "schedule a VA examination by an examiner other than the January 2013 VA examiner to determine the nature and etiology of any current bilateral knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral knee disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral knee disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions; the lay statements of record from the Veteran, his spouse, and his friend; and the January 2013 VA examination and opinion.  The examiner should also consider the Veteran's statements and testimony statements regarding the continuity of symptomatology."

The record indicates that the RO scheduled the Veteran for a VA examination in March 2014.  The March 2014 VA examiner reviewed the claims file, considered the Veteran's current symptomatology, and examined the Veteran.  Based on his findings, the VA examiner diagnosed the Veteran with post-meniscectomy degenerative arthritis, but opined that, due to a lack of any recorded knee symptoms or conditions in the service treatment records, it would be speculation to attribute the Veteran's current knee condition to in-service injuries.

In April 2014, the RO returned the claims file to the March 2014 VA examiner for an addendum opinion as his March 2014 opinion was not in full compliance with the January 2014 Board remand directives.  See Deferred Rating Decision, dated April 2014.  In May 2014, the VA examiner again reviewed the claims file.  He then diagnosed the Veteran with degenerative arthritis (osteoarthritis) of both knees, and opined, "With currently available information, it is my opinion that [the] Veteran's current right and left knee condition or disability is less likely than not incurred in or aggravated by his active military service or manifested within one year after active duty."  The VA examiner provided no further rationale for the opinion.

In July 2014, the RO again returned the claims file to the March 2014 VA examiner seeking another addendum opinion as his April 2014 opinion was not in full compliance with the January 2014 Board remand directives.  See Deferred Rating Decision, dated July 2014.  In July 2014, the VA examiner once again reviewed the claims folder.  The VA examiner opined that the "Veteran less likely than not has a current bilateral knee disability [that] was incurred in or aggravated by active service or manifested within 1 year of . . . service."  As rationale, the VA examiner stated, "On review of available records and reports, I do not identify evidence of significant injury, disability or pathology of his knees during his military service or in the year immediately following military service.  I do not find medical history or medical record of knee injury, diagnosis, or treatment prior to his first meniscus surgery in 1995."

The VA examiner's opinions dated March 2014, April 2014, and July 2014 do not complete the January 2014 Board remand directives because they do not reflect consideration or discussion of the Veteran's contentions, the lay statements of record from the Veteran's spouse and friend, or the January 2013 VA examination and opinion.  Accordingly, the claim must be remanded so that another opinion may be obtained.  See Stegall, 11 Vet. App. at 271.

The Board notes that the Veteran and the other lay witnesses of record are competent to establish the presence of observable injury and symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's reports of his own in-service knee injuries are considered competent.  Furthermore, the April 2010 statements from the Veteran's wife and fellow service member are competent insofar as they report facts actually observed by those lay witnesses, such as observable injuries and symptoms.

In addition, the Veteran's DD Form 214 documents that he received training in torpedo maintenance and operation, and served on a submarine.  The Veteran has indicated that his duties involved maneuvering in small spaces and included loading torpedoes, and spending time on his hands and knees inspecting batteries and wiring.  The Veteran has also reported hitting his knees on bunks while responding to emergency situations onboard the submarine.  See, e.g., Letter from the Veteran received in February 2013.  The Veteran's reports are consistent with the circumstances and conditions of his service.  See 38 U.S.C.A. § 1154(b).  Thus they are considered credible.  The credibility of the Veteran's reports is further bolstered by the April 2010 lay statements from the Veteran's fellow service member and wife, which are consistent with the Veteran's accounts.  In addition, there is no evidence that would impugn the credibility of the Veteran and other lay witnesses of record.  Given the competency and credibility of the Veteran's statements regarding in-service knee injuries, the Board finds that the evidence indicates that the Veteran did suffer the in-service knee injuries described, even though there are no contemporaneous service treatment records of such injuries.  Thus, on remand, in providing an opinion, the VA examiner should treat the in-service knee injuries reported by the Veteran in the record as having actually occurred despite the absence of contemporaneous service treatment records of such injuries.

Finally, the Board notes that the most recent private treatment records indicate that the Veteran was seen at Slocum Orthopedics in February 2014 for the first of three right-knee Euflexxa injections.  As such, the record suggests that the Veteran may have received further private treatment, at least to complete the series of Euflexxa injections.  Therefore, there are outstanding private treatment records.  Accordingly, on remand the RO must contact the Veteran to identify any outstanding private treatment records so that they may be obtained and associated with the record.  The RO must also obtain updated VA treatment records, to include from VA Roseburg Healthcare System from February 2014 through the present, as the record indicates that the Veteran receives ongoing VA treatment.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his bilateral knee disability.  The Board is particularly interested in records from Slocum Orthopedics dated from February 2014 through the present.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Request all VA treatment records, to include from VA Roseburg Healthcare System from February 2014 through the present, and associate any obtained records with the record.

3.  Upon completion of the above development, schedule a VA examination by an examiner other than the January 2013 VA examiner, and other than the VA examiner who provided the March 2014, April 2014, and July 2014 VA opinions, to determine the nature and etiology of any current bilateral knee disability.  The claims file and a copy of this Remand must be provided to the examiner.  The examiner must indicate that the claims file was reviewed.  The examiner should respond to the following:

(a)  Diagnose all current knee disabilities.

(b)  Is it at least as likely as not (50 percent or more probability) that any current knee disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  

The opinion provided must be supported by appropriate rationale.

In rendering the requested opinion, the physician must specifically consider and discuss the Veteran's contentions; the lay statements of record from the Veteran, his spouse, and his friend; and the January 2013 VA examination and opinion.  The examiner should also consider the Veteran's statements regarding the continuity of symptomatology.

The examiner must note that the Veteran is competent and credible in his reports of in-service knee injuries sustained while stationed on a submarine.  Accordingly, the examiner should treat the in-service knee injuries reported by the Veteran in the record as having actually occurred despite the absence of contemporaneous service treatment records of such injuries.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, he or she must explain the inability to provide an opinion, and identify precisely what facts could not be determined.  In particular, the examiner should specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



